Title: To George Washington from William Heath, 8 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, Feb. 8. 1781.
                        
                        I have been honored with your’s of the 6th—have ordered Major Throop with his Detachment to join their
                            respective Corps; have also desired Major Bauman to give notice to General Knox previous to his trying the proposed
                            experiments in Gunnery.
                        Capt. Welles was some time since directed by your Excellency to take the command of the guard Boats with a
                            company of light Infantry from the Connecticut line; the company was composed of detachments from the respective regiments
                            of the line. If your Excellency should think proper to continue Capt. Welles on that command, and it should be thought
                            most eligible to have the command composed of light Infantry, I will direct his own company to relieve those who are from
                            different regiments; or if you would have a company of battalion men assigned to the boats it shall be done: they shall,
                            in such case, be placed under the command of Capt. Welles, or otherwise, as you may direct. Probably, Capt. Welles may
                            wish not to be separated from the light Infantry.
                        The returns of the men who have not had the small-pox will be delivered with this. The number is greater than
                            I apprehended. I wish they had all safely passed through that disagreeable distemper. I do not know that they will be
                            greatly exposed here; it may, however, be the case in the course of the movements of a Campaign—but the difficulty of
                            obtaining a proper place at this time, and the almost total deficiency of suitable hospital Stores, are much against its
                            being done with convenience and comfort to the Patients. If we could obtain a few boards, some of the Huts which were
                            partly built by Colonel Hazen’s regiment near the north Redoubt, might be made tolerable; but this will not furnish the
                            necessary Stores—I submit the whole to your Excellency.
                        Some observations were made by you in a former letter respecting an alteration in the present arrangement of
                            the regiments in the Massachusetts brigades. From what I can gather from those with whom I have conversed, I think it
                            will be proper, if consistent with your pleasure, to make a new arrangement when the troops quit their quarters to go into
                            the field; for as the principle, upon which your Excellency formed the brigades, is changed by altering the number of the
                            regiments, the arrangement is not now strictly military, and will be viewed as novel by strangers who observe it. If an
                            alteration should take place at this time, I believe, eight of the ten regiments would have to change their quarters, which
                            would be attended with some inconvenience. I have the honor to be With the greatest respect Your Excellency’s most
                            obedient servant
                        
                            W. Heath
                        
                    